Citation Nr: 1128814	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from September 1966 to August 1969.

This appeal comes before the Board of Veterans Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The record reflects that the appellant requested a Travel Board hearing before a Veterans Law Judge and that a hearing was scheduled for April 12, 2011.  On that date the Veteran's attorney reported that the Veteran would not be able to attend the hearing due to the fact that he was hospitalized.  Thus, the attorney requested that the hearing be rescheduled.  In subsequent correspondence received in April 2011, the Veteran's attorney indicated that the Veteran no longer desired a hearing.   

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and is referred to the AOJ for appropriate action.  

As explained below, the Board reopens the Veteran's claim of entitlement to service connection for PTSD.  The merits of the claim are addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO last denied service connection for PTSD.   

2.  The RO notified the Veteran of the January 2005 rating decision and of his appellate rights with regard to the decision, but he did not appeal the decision.

3.  The evidence received since the January 2005 denial is neither cumulative, nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for service connection for PTSD and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

The claim of entitlement to service connection for PTSD was most recently denied in a January 2005 rating decision.  As there was no timely appeal, the January 2005 denial of service connection is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the Veteran in April 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

At the time of the January 2005 rating decision, the evidence showed diagnoses of PTSD; however, the Veteran failed to provide adequate information regarding any in-service stressor.  

The pertinent evidence that has been associated with the claims file since the RO's January 2005 rating decision includes written statements from the Veteran, post-service VA treatment records, a March 2007 statement from a VA social worker, an April 2007 statement from a VA physician and a statement from the Veteran's mother. 

According to the Veteran's new statements, he claims he developed PTSD, in part due to the death of two childhood friends (also reported as foster brothers) who had come to Vietnam to join him and provide help.  He reported their names as [redacted]and [redacted] and indicated that they were killed in action while in Vietnam.  He indicated that the news of their deaths left him with terrible survivor's guilt.  The Veteran submitted a copy of a Vietnam War Casualty List which included the names of [redacted] who was killed in Vietnam on June [redacted], 1967 and a [redacted] as being killed in Vietnam on March [redacted], 1968.  The Veteran's mother reported that [redacted] and [redacted] were her foster sons and while they and the Veteran went to Vietnam, only the Veteran made it back.  The Veteran also reported that he left Vietnam the day before the Tet Offensive in which his unit was overrun.  He reported that he feels terrible guilt about this as well.  The VA social worker and the VA physician reported that the loss of the Veteran's friends and the Tet Offensive contributed to his diagnosis of PTSD.    

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

Reopening a claim does not end the inquiry; rather, consideration of the claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for PTSD on the merits.

Although the Veteran originally filed a claim for service connection of entitlement to service connection for PTSD alone, the Board will expand the issue to include entitlement to service connection for any acquired psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Board notes that the medical evidence also shows diagnoses of depression.  Accordingly, the Board is expanding the issue on appeal at this time, and will consider whether service connection may be awarded for an acquired psychiatric disorder, to include PTSD.

VA medical treatment reports show current diagnoses of PTSD and depression.

As outlined above, the Veteran alleges that the death of his two close childhood friends and his leaving Vietnam the day before the Tet Offensive left him with feelings of blame and guilt.  Moreover, the Veteran alleges that while his MOS was listed as a cook, he served guard duty while he was in Vietnam from February 1967 to March 1968.  He indicated that in this position, he witnessed killings, the suicide of a comrade and Vietnamese wired with bombs.  The Veteran's service personnel records show that he served in Vietnam with headquarters elements of the U.S. Army Pacific as a cook.  He was stationed at Cam Ranh Bay and with the 129th Maintenance Support Company at Nha Trang from February 1967 to February 1968.  

Upon review of the record, there are some inconsistencies that raise a serious question as to the credibility of the information being reported.  The Veteran initially claimed service connection for PTSD in 1993.  In a September 1993 psychology note, the Veteran reported that after high school he went to live with an aunt in New York, and moved in with a woman and had a son.  Thereafter, the police 

picked him up to go to Selective Service and he was drafted into the Army in 1966.  He stated that during service he was a military policeman (MP) and a cook.  He reported that he was never under enemy fire or in danger of being injured or killed, and never fired a weapon in a combat situation.  It was noted that in 1981 he married his childhood sweetheart and he and his son and she and her seven kids moved to Mississippi.

On a September 1993 VA examination the Veteran reported that he served as an MP in service but was never involved in any combat, was never wounded, and had no psychiatric treatment in service.  The examiner noted that because the Veteran stated he was involved in no trauma in Vietnam he therefore has no PTSD symptoms.  The diagnosis rendered was alcohol dependence, severe polysubstance dependency including crack cocaine and heroin, and major depression.

A VA treatment report in 1997 notes the Veteran reporting that he first used heroin at age 17, first used cocaine in 1966, and first used marijuana at the age of 16.  A December 1997 VA treatment note states the Veteran indicating that he served in combat. 

On a July 1998 VA examination, the Veteran reported the stressor of a friend who got a "Dear John" letter in Vietnam and committed suicide.  The Veteran reported that he was drafted, worked as a cook there, and was not exposed to any direct combat or any involvement in any killing.  In a February 1999 VA examination, it was reported that the Veteran recalled one additional memory that as an MP he stood guard on the perimeter wand recalled being very scared.  In a March 2001 VA treatment report, he provided a history of having been in combat for 6 months. 

It was not until the Veteran filed the instant claim in 2007 that he first listed the stressors of his friends "[redacted]" and "[redacted]" dying.  In an April 2007 stressor statement, he indicated that he and [redacted] grew up together and spent nights at each other's houses.  He stated that he and three friends were always together and went from one house to the other.  He stated the friends were [redacted], [redacted], and [redacted] twin sister [redacted].  He said that he and [redacted] were boyfriend and girlfriend and that they had planned to get married, but she broke up with him because she believed he would be killed like [redacted].  He said he had not spoken to [redacted] or [redacted] family since their deaths.  

The Veteran has filed several claims for PTSD over the years and at no point prior his 2007 claim did he ever mentioned that his childhood best friends were killed during the time he was in service.  Later in the course of the current claim, those friends had been elevated to being foster brothers according the Veteran and his mother.  However, the Board finds that the earlier statements and descriptions of the relationship between the Veteran, [redacted], [redacted], and [redacted] do not suggest a legal foster relationship, especially since the Veteran reported spending a lot of time at their houses.  The Board finds the later contentions by the Veteran and his mother that [redacted] and [redacted] were the Veteran's brothers in any legal sense is inconsistent with the other evidence of record and is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Further, the Veteran has reported that Janet was his girlfriend prior to going to Vietnam and that they were going to get married, but that they broke up while he was in Vietnam.  However, VA treatment records note that in 1981 the Veteran married his high school sweetheart, the woman he was purportedly seeing while he had been living with the mother of his child in New York.  Thus, his current statements that [redacted] was his girlfriend at the time he entered service is inconsistent with the earlier information he has provided to treating clinicians.

Moreover, the Veteran's reported stressors have changed over the years.  Initially, the Veteran reported that he was never under enemy fire, in danger of being injured or killed, or fired a weapon in a combat situation.  Several years later he reported being in combat.  Currently, a VA psychiatrist has diagnosed PTSD based on the Veteran's report of serving on guard duty as an MP and witnessing killings, the suicide of a comrade and Vietnamese wired with bombs.  Such a statement is inconsistent with the Veteran's original reports in 1993.  Further, the Veteran's service personnel records indicate he served as a cook in Vietnam, and did not serve as an MP until after he left Vietnam.  Thus, the numerous inconsistencies throughout the record raise a significant question as to the credibility of the information being provided to support this claim.  Nevertheless, there is corroboration of the deaths of two persons from the Veteran's home town during the time the Veteran was in service, although he did not witness either event.  Thus, a VA examination should be scheduled. 

In addition, the Veteran has reported that a bunk mate of his committed suicide in April 1967.  The Veteran should be asked to provide specific information concerning this person to specifically include his name, so that an attempt to verify such incident can be made.  If sufficient information is provided, the RO/AMC should undertake all appropriate development in order to verify this stressor. 

Lastly, a review of the claims folder indicates that the Veteran was awarded Social Security disability benefits in November 1997.  It does not appear that any Social Security Administration (SSA) records have been obtained.  Such records should be requested on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits, as well as copies of the medical records considered in conjunction with that determination.  If the records are not available, the Veteran and his representative should be notified of such.

2.  The RO should contact the Veteran and ask him to provide the name of his bunk mate that committed suicide in Vietnam.  If sufficient information is provided, the RO should attempt to verify this stressor through official sources.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA PTSD examination to determine the current nature of any psychiatric disorder, to include PTSD, and to obtain an opinion as to whether any such disorder(s) is/are possibly related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the file and examination of the Veteran, the examiner should provide a diagnosis for any psychiatric disorder found, to specifically include whether the Veteran suffers from PTSD.  The examiner should opine as to whether any current psychiatric disorder (other than a personality disorder) at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to service, to include the Veteran's reports of hearing about the death of two hometown friends in Vietnam, feelings of guilt of leaving Vietnam a day before the Tet Offensive, and any other stressors identified by the RO on remand as being corroborated.  A rationale for any opinion expressed should be provided, to include a discussion of the inconsistencies in the report of his stressors over the years from his denial of any trauma in 1993 to his new contention of learning of the deaths of childhood friends in Vietnam.

4.  Following the above development, the RO should review the claims file and readjudicate the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


